Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 1 of 47 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
MARILYN BOOKER, individually, and on behalf of :
similarly situated Black female employees,                         :
                                                                   :   Civil Action No.:
                                       Plaintiff,                  :
                                                                   :   COMPLAINT, COLLECTIVE
                   v.                                              :   ACTION AND JURY DEMAND
                                                                   :
MORGAN STANLEY & CO. LLC, JAMES                                    :
GORMAN, in his individual and professional                         :
capacities, and BARRY KROUK, in his individual                     :
and professional capacities,                                       :
                                                                   :
                                 Defendants.                       :
                                                                   :
-------------------------------------------------------------------X

        Plaintiff Marilyn Booker, individually, and on behalf of a proposed collective of similarly

situated Black1 female employees at Morgan Stanley, brings claims for race and gender

discrimination, retaliation and unequal pay against Defendants Morgan Stanley & Co. LLC

(“Morgan Stanley” or the “Firm”), James Gorman, in his individual and professional capacities

(“Gorman”), and Barry Krouk, in his individual and professional capacities (“Krouk”)

(collectively “Defendants”), and hereby alleges as follows:

                PRELIMINARY STATEMENT AND SUMMARY OF CLAIMS

        1.       In a June 9, 2020 article appearing in the New York Post, James Gorman, Morgan

Stanley’s Chief Executive Officer (“CEO”), is described as being so “moved” by the protests and

global outrage in the aftermath of the racist murder of George Floyd, that he created a new

Institute of Inclusion group at the Firm aimed at promoting diversity within Morgan Stanley

(which he would chair). Gorman also announced that he would fast-track the promotions of two


1
       Unless otherwise noted, the use of “Black” in this Complaint also refers to and includes
individuals that identify as persons of color (“POC”).
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 2 of 47 PageID #: 2



Black women; Carol Green-Vincent to the Firm’s Operating Committee (making her its first and

only Black member), and Susan Reid to the Firm’s Management Committee.

       2.      Gorman’s announcements came on the heels of a heavily-publicized multi-million

dollar donation by Morgan Stanley to the NAACP Legal Defense and Education Fund and an

agreement to match donations of all U.S. employees to the organization.

       3.      It is no surprise that Gorman would publicly announce these initiatives during a

moment which he has described as a “turning point in race relations.” These measures would

appear, on their face, to be genuine efforts at increasing inclusion and diversity at Morgan

Stanley -- the Wall Street investment Firm synonymous with “Corporate America,” which

manages more than $3 trillion in assets, generated over $41 billion in revenue in 2019, employs

tens of thousands of people worldwide (and many thousands in this country), but whose

leadership is dominated by White executives and Board members.

       4.      For decades, Morgan Stanley employees have helped elite wealthy Americans,

primarily White people, invest their money so that they can earn more money. However, like all

companies in corporate America, Morgan Stanley has to make choices about its own employees

and the policies that impact these employees. It is, after all, employees that fuel its business of

making more money for Americans that already have money.

       5.      Unfortunately, time and time again, Morgan Stanley has utterly failed when it has

had to actually look itself in the mirror and decide whether it wants to truly address its deep-

seated racially unjust policies that have resulted in alarmingly low and disproportionate numbers

of Black and other employees of color amongst its ranks, and, in particular, its executive ranks.

Rather than seriously examine its own role in perpetuating inequalities in hiring, pay and

promotion, and in fostering toxic workplace cultures and consumer discrimination, Morgan




                                                2
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 3 of 47 PageID #: 3



Stanley has instead repeatedly stopped short of any meaningful major overhauls during prior

opportunities for change.

       6.     Most troubling, Morgan Stanley has, in true hypocritical fashion, actively sought

to silence those who speak out and try to advocate for change when it comes to diversity and

inclusion.

       7.     Marilyn Booker was one such Morgan Stanley victim. She paid the ultimate price

by losing her job merely because she pushed too hard for reforms that would disrupt the status

quo on White dominance and result in more Black and minority employees at Morgan Stanley,

including among Morgan Stanley’s Financial Advisor (“FA”) and FA trainee (“Trainee”) ranks.

       8.     For 26 years Ms. Booker, the former Global Head of Diversity and the sole Black

female Managing Director (“MD”) in the Wealth Management division at Morgan Stanley’s

New York City headquarters, raised her voice about the irrefutable and appalling patterns she

saw regarding the hiring, retention and lack of advancement of Black employees, detailed, infra,

¶¶ 53-108. Tirelessly, but to no avail, Ms. Booker tried to force Morgan Stanley’s leadership,

including Gorman, to address the systemic racial discrimination rampant at the Firm.

       9.     While Gorman is quick to now pay lip service and throw money at the diversity

problem at Morgan Stanley because he is suddenly “moved,” when it was Ms. Booker’s job to do

just that – i.e., to work with the Black community and increase both diversity in the workforce

and the Firm’s reputation around diversity in the community – Morgan Stanley did nothing but

actively hamstring her ability to do so, such by steadily decreasing her budget year over year.

Ms. Booker would request in writing, almost every year, for more money from Morgan Stanley

to support her diversity efforts, but was constantly denied even though her budget would not

amount to a drop in the bucket for Morgan Stanley when compared to the money it threw at other




                                               3
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 4 of 47 PageID #: 4



initiatives and the massive revenue the Firm generated. In some years Ms. Booker had to dip

into her own pocket and spend thousands of her own dollars just to attend events that promoted

diversity so that Morgan Stanley would not humiliatingly go unrepresented.

       10.     Clearly, Black lives did not matter at Morgan Stanley.

       11.     In one particularly vivid example of the racial discrimination and toxic harassing

environment to which she and other Black employees at Morgan Stanley were subjected, rather

than reward Ms. Booker for securing a client who brought in over $90 million into the Firm to

invest, Morgan Stanley stood by and did nothing when a White male executive who was upset

that he could not take credit for the client ran around and told employees that Ms. Booker:

                   “Pulled my pants down and ripped me a new asshole.”

       12.     Notably, in 2008, while still serving as Morgan Stanley’s Global Head of

Diversity, Ms. Booker testified before the United States House of Representatives on the issue of

diversity in the financial services industry.    During her testimony, Ms. Booker made the

following ominous remarks, which horrifically and cruelly hold relevant and true today:

               In spite of the progress that has been made, and the presence of
               more women and minorities in the financial services sector, these
               groups still have skepticism about whether firms will care about
               them and their careers. … [Individuals from these minority groups]
               want to find out about your commitment to meritocracy. They
               want to find out about your commitment to diversity, and they
               want to find out about your support systems. Therefore, the firms
               that do not have the infrastructure to support this investment in
               time and to support building these relationships will not be as
               successful as those that do. …

               My final observation is that the management structure must be
               engaged in implementing meaningful diversity initiatives so that
               employees at large feel engaged. We have all heard the
               expression, “People don't leave a company; they leave their
               manager.” Diversity is no different. An organization can have all
               the top leadership commitment there is; however, if this
               commitment is not communicated on a regular basis, the people



                                                4
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 5 of 47 PageID #: 5



               who are responsible for the day-to-day, the broader efforts to have
               a more diverse workforce will be significantly challenged.

       13.     Rather than heed her advice, Morgan Stanley exploited Ms. Booker as a “token

response” and symbol of its purported commitment to diversity – trotting her out for publicity

opportunities whenever it believed such showcasing was necessary or beneficial.

       14.     Shockingly, 11 years after her remarks to Congress, in 2019, Morgan Stanley

punished Ms. Booker for trying to address the systemic racial discrimination that permeates and

is an open secret at the Firm – the very type of initiative that Gorman has recently planted media

stories to pat himself on the back for being “woke” or “moved” enough to come up with.

       15.     Specifically, Ms. Booker pushed for reforms to the status quo aimed at addressing

the lack of diversity at Morgan Stanley, and in particular created a proposal to internally remedy

the unequal and marginalized treatment she saw inflicted on employees of color, including

minority FAs and Trainees. She would lose her job for doing so.

       16.     Notably, among the Morgan Stanley wealth advisors recognized in the 2019

Forbes Top Wealth Advisors List, there are only five (5) Black FAs among the combined 487

FAs on all the teams. Likewise, in a race discrimination lawsuit filed in 2016, seven former

Morgan Stanley FAs recounted how White colleagues excluded them from conversations after

team meetings and how managers refused to share potential clients with them. See Frazier, et al.

v. Morgan Stanley, No. 16 Civ. 804 (RJS), Dkt. No. 60 (S.D.N.Y. 2016).

       17.     Throughout the fall of 2019, Ms. Booker repeatedly asked Firm leadership to

simply listen to her plan. Part of Ms. Booker’s urgency was her belief that post-Gorman’s

appointment as CEO, the racial bias had increased in recent years rather than decreased.

       18.     Indeed, under Gorman’s helm between 2017 and 2019, there was a sudden mass

exodus of 14 Black Managing Directors (“MD”) out of the few dozen Black MDs that were at



                                                5
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 6 of 47 PageID #: 6



Morgan Stanley. Upon information, while one of these Black MDs retired, Morgan Stanley

made no effort to convince the other departing Black MDs to remain at the Firm.

       19.        In fact, Gorman is infamous for saying, “If you don’t like it, then leave.”

       20.        For Black MDs departing Morgan Stanley, the sentiment at the Firm was “good

riddance” and “glad to see you go,” rather than, “why are they leaving us?” or “how could we do

better?” In contrast, when White MDs left or sought to leave, the Firm made significant efforts

to retain them.

       21.        Despite initially feigning interest and support about Ms. Booker’s plan for

diversifying the FA and Trainee ranks, Morgan Stanley consistently and humiliatingly ignored

and evaded her. Finally, after her continued tenacious requests to be heard, on November 18,

2019, Ms. Booker met with two female employees in the diversity department -- not senior

leaders with whom she was walled off from meeting -- to go over a draft presentation of her

project. At this meeting, Ms. Booker repeated her desire that she present her plan before senior

leadership.

       22.        Not only did Morgan Stanley leaders refuse to merely listen to a plan to remedy

rampant bias against Black FAs and Trainees, but it swiftly engaged in its own despicable

discrimination against Ms. Booker.

       23.        In horrifying fashion, on December 9, 2019, Morgan Stanley ruthlessly fired Ms.

Booker after nearly 26 years of dedicated and loyal service. Having had no performance issues,

Ms. Booker was blindsided. No explanation for her firing was given other than typical corporate

posturing that her position – which was primarily to help Black people and people of color – was

simply being eliminated.




                                                   6
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 7 of 47 PageID #: 7



       24.      Morgan Stanley once again made it clear that Black employees did not, in fact,

matter and silenced a brave employee that dared speak out about the economic injustice she

knew existed.

       25.      Despite the Firm’s hollow promises and orchestrated “photo opportunities,”

through its actions taken against Ms. Booker, it is clear that diversity is the last thing Morgan

Stanley cares about. Nowhere is this truth clearer than in the facts underlying Ms. Booker’s

claims. Notwithstanding Morgan Stanley’s attempts to silence Ms. Booker, she intends to cast

light on the bias that has caused harm to her and countless numbers of Black employees,

particularly Black female employees at Morgan Stanley.

       26.      It is clear that once the curtain is pulled aside and the deftly-crafted public

messages are scrutinized, the truth is that Morgan Stanley has, and has had, no interest

whatsoever in disrupting the status quo that has kept power and control of the Firm in the hands

of White men.

       27.      Rather than lead and be brave, under Gorman’s rule, Morgan Stanley weakly

continues to follow the herd.

                                    APPLICABLE LAWS

       28.      Ms. Booker brings this action to redress the unlawful employment practices

committed against her, including Defendants’ discriminatory treatment towards her due to her

gender, race and/or color (Black), as well as unlawful retaliation due to her complaints of

discrimination, in violation of Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981

(“Section 1981”), the New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq.

(“NYSHRL”) and the New York City Human Rights Law, N.Y. City Administrative Code §§ 8-

101 et seq. (“NYCHRL”).




                                               7
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 8 of 47 PageID #: 8



       29.     Ms. Booker also brings this action individually and on behalf of a collective of

Black female employees to redress Morgan Stanley’s discriminatory pay practices as well as

retaliation for complaining about the unlawful practices, in violation of the Equal Pay Act, 29

U.S.C. § 206 et seq. (“EPA”) and the New York State Pay Equity Law, N.Y. Lab. Law § 193 et

seq. (“New York Labor Law”).

                                JURISDICTION AND VENUE

       30.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding the deprivation of Plaintiff’s rights

under 42 U.S.C. § 1981 (“Section 1981”), and under the federal Equal Pay Act, 29 U.S.C. § 206

et seq. The Court has supplemental jurisdiction over Plaintiff’s related claims arising under State

and local law pursuant to 28 U.S.C. § 1367(a).

       31.     Pursuant to 28 U.S.C. § 1391, venue is proper in this Court because Defendants

operate substantial business in this district, a substantial part of the events or omissions giving

rise to this action, including the unlawful employment practices alleged herein, occurred in this

district, and because Morgan Stanley is incorporated in the state of New York and Defendants

Gorman and Krouk are officers of Morgan Stanley.

                                            PARTIES

       32.     Plaintiff Marilyn Booker is a former employee of Morgan Stanley, who at all

relevant times, worked at Morgan Stanley in New York City. Throughout her employment at

Morgan Stanley, Ms. Booker serviced and interacted with numerous Morgan Stanley clients and

prospective clients that were based in this district, including, but not limited to, the non-profit

organization called Brooklyn Community Services, to whose constituents she taught financial

education and was able to convert into a Morgan Stanley client. Due to Ms. Booker’s efforts,




                                                 8
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 9 of 47 PageID #: 9



Morgan Stanley now manages Brooklyn Community Services’ eight-figure pension fund. Ms.

Booker is a U.S. citizen, who resides in the State of New Jersey, and at all relevant times herein,

met the definition of an “employee” under all relevant statutes throughout her employment with

Defendants.

       33.     Founded in 1935, Defendant Morgan Stanley operates in approximately 41

countries and is a publicly traded company, listed on the New York Stock Exchange as “MS.”

       34.     Morgan Stanley is incorporated in the state of New York, with its principal

executive office located at 1585 Broadway, New York, New York 10036. The Firm operates

multiple offices throughout this district.

       35.     Defendant James Gorman is an adult resident of New York and currently Morgan

Stanley’s CEO.

       36.     Defendant Barry Krouk is an adult resident of New Jersey and is currently

Managing Director, Chief Administrative Officer, Field Management at Morgan Stanley, within

its Wealth Management division.

       37.     At all times relevant herein, Morgan Stanley, Gorman and Krouk were and are

“employers” of Ms. Booker and all putative collective members whom she seeks to represent

under all relevant statutes.

                               ADMINISTRATIVE PREREQUISITES

       38.     Simultaneous with this filing, Ms. Booker will file a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”). Ms. Booker’s submission will

include facts supporting collective claims brought on behalf of Black female employees.




                                                9
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 10 of 47 PageID #: 10



       39.     Once the EEOC completes its investigation into Ms. Booker’s Charge of

Discrimination and/or issues Ms. Booker a Notice of Right to Sue, Ms. Booker will seek leave to

amend this Complaint to assert causes of action under Title VII.

       40.     Following commencement of this action, a copy of this Complaint will be served

upon both the New York City Commission on Human Rights and the New York City Law

Department, Office of the Corporation Counsel, thereby satisfying the notice requirements of the

New York City Administrative Code.

       41.     Any and all other prerequisites to the filing of this suit have been met.

                                  FACTUAL ALLEGATIONS

I.     Morgan Stanley’s White Male-Centric Leadership

       42.     There is no question that historically and through the present White men run

Morgan Stanley and its various businesses, including its Wealth Management division.

       43.     The lack of diversity with respect to gender and race within Morgan Stanley’s

Operating Committee is abundantly clear. Prior to Gorman’s recent announcement regarding

Carol Greene-Vincent’s fast-tracked promotion, 13 of the 16 (81.3%) Operating Committee

members were men, and only three (18.8%) were women. Furthermore, 14 of 16 (87.5%)

members were White, two (12.50%) were Asian, and none were Black.

       44.     Morgan Stanley’s Operating Committee includes, among others, Gorman – CEO

(male, White), Jeff Brodsky – Chief Human Resources Officer (male, White), Eric Grossman –

Chief Legal Officer (male, White), and Andy Saperstein – Head of Wealth Management (male,

White).

       45.     With regard to Ms. Greene-Vincent, Gorman’s alleged timeline of her promotion

to the Operating Committee is highly suspect. Ms. Greene-Vincent was hired in June 2018 at




                                                10
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 11 of 47 PageID #: 11



which time Gorman announced that she would start in the Fall of 2018, would report functionally

to the Audit Committee and administratively to Gorman, and would also serve on the

Management Committee, which is the larger, less prestigious group of senior leaders (on which

Gorman has now placed Susan Reid2) than the Operating Committee.

        46.      Upon information, whereas Gorman claims that for some reason Ms. Greene-

Vincent was not set to join the Operating Committee until December 2020, each other member of

the Operating Committee was put onto the committee either as soon as they were hired or

immediately after being promoted to it – there was never any “waiting period” as there

supposedly was for Ms. Greene-Vincent, whose initial role as Audit Director has not changed.

        47.      Notably, in May 2018, Gorman announced the promotions of two White

executives – Rob Rooney to Head of Technology and Clare Woodman, to Head of Europe,

Middle East, and Africa (“EMEA”) – but made it clear that they would both “continue to sit on

the Firm’s Operating Committee.” In other words, these two White executives had already been

on the Operating Committee well before they were promoted to these new bigger and more

visible roles.

        48.      This chain of events begs the question: why did Ms. Greene-Vincent need to wait

almost two years to be put on the Operating Committee? Did she have to undergo some sort of a

probationary period to see whether she “worked out”? Indeed, upon information, none of the

other White Operating Committee members have had to wait before taking their spot on the



2
       Notably, Ms. Reid, the current Global Head of Diversity, has repeatedly confided in Ms.
Booker about how her job was akin to “pushing a rock up a hill” due to the difficultly she was
facing in creating an impact at the Firm. In fact, just in July 2019, a little over four months
before Ms. Booker was fired, Ms. Reid spoke on a Wealth Management division panel and
praised Ms. Booker for laying the foundation for diversity at Morgan Stanley without which she
would not be able to do her job – a sentiment that others on the panel echoed.



                                                11
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 12 of 47 PageID #: 12



Operating Committee once a decision was made. This is yet another striking example of how

Black employees at Morgan Stanley have to work harder, be smarter and even more talented just

to get the nod to be on a prestigious committee like the Operating Committee.

        49.    Disgustingly, it took a national tragedy and public outcry to get one Black woman

a seat on the Operating Committee.

        50.    Morgan Stanley’s Board of Directors, unfortunately, suffers from the same lack of

diversity as its Operating Committee. Within the Board of Directors, as of January 1, 2020, ten

of 14 (71.4%) members are men. Moreover, ten of 14 (71.4%) members are White, three

(21.4%) are Asian, and just one (7.2%) is Black. Notably, since Morgan Stanley’s inception in

1935, the Firm has only had two Black persons on its Board of Directors: Rayford Wilkins, Jr.,

who currently sits on the Board, and Charles Phillips, who was a Board member from 2006 to

2010.

        51.    The lack of representation of Black individuals in leadership roles at Morgan

Stanley is further exacerbated when looking at the demographic make-up of their Managing

Directors. Since 2012, Morgan Stanley has appointed 1,382 MDs. The total number of MDs at

Morgan Stanley is not publicly known, but is likely multiple times this number. However, there

are only 41 Black MDs at the Firm.

        52.    Upon belief, in 2020, the Firm refuses to be transparent about the diversity of its

MD ranks because less than 3% of the 1,382 MDs appointed since 2012 are Black, while

around 97% are White.

        53.    Such a gross disparity is appalling. Morgan Stanley’s employees, clients and the

public deserve accountability.




                                               12
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 13 of 47 PageID #: 13



II.    Plaintiff Marilyn Booker

       54.     By any measure, Ms. Booker is one of the most highly-qualified, decorated and

accomplished Black executives in corporate America today.

       55.     Ms. Booker received her Bachelor of Arts degree in Political Science from

Spelman College, graduating magna cum laude. She then attended the Illinois Institute of

Technology, Chicago-Kent College of Law, where she received her law degree.

       56.     Ms. Booker then became the first Black law clerk for a judge (who was White) on

the Illinois Appellate Court.

       57.     Then, as a practicing attorney, Ms. Booker served as an Assistant Public Defender

at the Cook County Public Defender’s office in Chicago. She then practiced at two private law

firms -- Hinshaw & Culbertson LLP in its Municipal Finance Department, and Altheimer and

Gray in its Bankruptcy Department.

       58.     Ms. Booker continued her career in service by serving as Senior Vice President of

Minority Business Development for James H. Lowry & Associates, a role she held until she

joined Morgan Stanley in 1994 (where she would remain for the next 26 years). In this role, Ms.

Booker worked to promote minority and women-owned businesses by working with major

corporations to develop strategies to increase their level of sourcing to such businesses, and to

identify growth areas in which she matched minority and women-owned businesses with

corresponding contracting opportunities.

       59.     Ms. Booker is also a qualified financial investment advisor and holds Series 7, 9,

10 and 66 licenses.

       60.     Further demonstrating her commitment to improving the lives and financial

wellbeing of minorities -- not only at Morgan Stanley but in the financial sector as a whole --




                                               13
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 14 of 47 PageID #: 14



Ms. Booker has also spoken on the subjects of diversity and wealth in a range of prestigious

venues.

       61.     For instance, in February 2008, Ms. Booker testified before the United States

House of Representatives Financial Services Subcommittee on “Diversity in the Financial

Services Sector.” She has also appeared on NPR during a program entitled “The State of Black

America”, in 2019, on The Steve Harvey Morning Show, and on ABC World News Tonight

during a segment on “Women and the Workforce”.

       62.     Ms. Booker has also been recognized as one of National Urban League’s 2019

Women of Power, as Harvard College Black Men’s Forum’s “Woman of the Year,” as a

Stillman College “Alabama Female Firsts - Women's Dimensions of Leadership” Awardee, as a

Savoy magazine “Top 100 Most Influential Blacks in Corporate America,” as one of Uptown

Professional “100 Top Executives in America,” and by Network Journal as one of its “25

Influential Black Women in Business.”

       63.     Ms. Booker has also been appointed to serve as a Member of the Executive

Leadership Council, a Co-Chair of the Apollo Theater’s Women’s Committee, a Trustee of the

Morgan Stanley Foundation, a Member of the Morgan Stanley Benefit Plan Administrative

Committee, a Board Member of the New York Urban League, and a Board Member of the

Arthur Ashe Institute of Health.

       64.     Ms. Booker has also published numerous articles in Morgan Stanley Today,

including an article entitled, On a Mission to Make A Difference: Marilyn Booker Empowers

Communities (February 2018). She has also been featured in various books, including in a

chapter entitled “Mo’ Money, Mo’ Problems – The Economics of Being Black and Buying

Black” in Conversations in Black by Ed Gordon (2020), and in a chapter entitled “Changing the




                                             14
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 15 of 47 PageID #: 15



Face of Wall Street” in Change Agent: A Life Dedicated to Creating Wealth for Minorities, by

James H. Lowry (2019).

       65.    Within the past three years alone, Ms. Booker has been asked to write at least four

articles for, and has been profiled several times, in Morgan Stanley Today. Very few, if any, of

her White peers, including White male peers within the Wealth Management division, have

enjoyed such fanfare.     Notably, on December 9, 2019, the day she was notified that her

employment would be terminated, Ms. Booker was putting the final touches on two additional

articles that Morgan Stanley was to publish.          The articles were eventually published on

December 17, 2019 and December 23, 2019.

       A.     Ms. Booker’s Employment at Morgan Stanley

              i.      Ms. Booker Serves as Morgan Stanley’s First Global Head of
                      Diversity, and Then Leads the Urban Markets Group

       66.    In 1994, Ms. Booker was hired as Morgan Stanley's first diversity officer and held

the title of Global Head of Diversity. From 1994 to 2010, Ms. Booker grew the diversity

department from one assistant to a team of over 15. The programs Ms. Booker initiated during

this time received recognition and awards from numerous external organizations, and her

relentless work towards advocating for minority employees at Morgan Stanley enjoyed wide

success.

       67.    Ms. Booker also fulfilled multiple additional roles during this time, which

included Head of Supplier Diversity, Work Life, Human Resources Policy and she was the Equal

Employment Opportunity (EEO) Officer for the Firm. In these roles, Ms. Booker worked to:

                  Develop strategic diversity initiatives;

                  Design and deliver career development and diversity training
                   programs;




                                                 15
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 16 of 47 PageID #: 16



                  Manage Firm-wide diversity campus recruiting;

                  Develop a lateral diversity recruiting program;

                  Provide guidance on compensation and promotion issues relative to
                   the Firm’s diverse employees;

                  Conduct analysis of diversity metrics to keep business units apprised
                   of progress or lack thereof;

                  Work with Morgan Stanley’s Legal and Human Resources
                   departments to manage risk on sensitive employee relations issues;

                  Create and manage the Firm’s Supplier Diversity Program and assist
                   minority and women-owned businesses in securing procurement
                   opportunities with Morgan Stanley;

                  Manage Human Resources Policy and draft an Employee Policy
                   Handbook, and

                  Manage the Firm’s Affirmative Action Plans, community outreach and
                   contributions to diverse communities.

       68.     In particular, Ms. Booker was very involved in the compensation and promotion

process. She was often able to get minority employees placed on lists for promotions who were

not initially on those lists, and was able to secure raises in compensation for employees of color

to levels that were commensurate to that of White employees, particularly White men, with

similar roles and performance achievements.

       69.     Ms. Booker had the backing of, and did very well under, the regimes of three

different CEOs -- Dick Fisher, Phil Purcell and John Mack.

       70.     In 2010, Gorman became CEO of Morgan Stanley. Before his promotion to CEO,

Gorman was co-President and responsible for overseeing the Firm’s Global Wealth Management

and Investment Management businesses.




                                                16
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 17 of 47 PageID #: 17



        71.       Shortly after the change in leadership, inexplicably, Gorman removed Ms. Booker

as Global Head of Diversity. She was moved into a brand-new group called the Office of

Development.

        72.       Ms. Booker was told that in this new position, she was to focus on teaching

financial literacy and developing external relationships with community minority groups.

        73.       Tellingly, Morgan Stanley's lack of commitment to diversity at the time was clear,

as the Office of Development was eliminated in 2011. As a result, Ms. Booker’s “new” position

was short-lived.

        74.       The elimination of this department forced Ms. Booker to search for a new job.

Recognizing Ms. Booker's undeniable value to the Firm, John Mack, Morgan Stanley’s outgoing

CEO, helped create a position for Ms. Booker to lead yet another newly created group called the

Urban Markets Group (“Urban Markets”).

        75.       In this capacity, Ms. Booker was tasked with leading a small “team” of minority

Financial Advisors into minority communities to advocate and message about fiscal

responsibility.     Ms. Booker devised and delivered financial education programs to urban

communities in partnership with individuals, non-profit organizations, small businesses, trade

organizations and financial, educational and health institutions.

                  ii.    Ms. Booker’s Revolving Door of White Male Bosses

        76.       Unfortunately, Morgan Stanley believed that the Urban Markets department,

tasked with meaningfully impacting minority communities, needed to be supervised by White

men. Perhaps this was so because there simply were no employees of color at such senior levels.

Regardless, shockingly, from the creation of the Urban Markets group until her firing, Ms.

Booker had eight different bosses during her eight-year tenure.




                                                  17
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 18 of 47 PageID #: 18



       77.     It was a virtual revolving door of White men (and one token White woman) to

whom Ms. Booker had to answer. It was clear from this constant turnover that Morgan Stanley's

management never fully supported Urban Markets.

       78.     Sadly, what also is clear is that none of these White men or the lone White woman

believed that lingering too long as the supervisor of the head of Urban Markets was a positive

career move. If Morgan Stanley leadership actually valued this initiative, such rampant turnover

never would have happened.

       79.     Regardless, no one at Morgan Stanley truly cared about the diversity initiatives

Ms. Booker spearheaded, nor felt compelled to be associated alongside her work. Morgan

Stanley intended on doing nothing more than to pay lip service to its supposed commitment to

helping minority communities or minority employees.

       80.     Ms. Booker was left to navigate this series of disinterested supervisors and

operate the Urban Markets group without meaningful feedback or continuity of leadership. Not

surprisingly, her small “team” never amounted to more than two FAs hired early in her tenure.

       81.     Equally concerning is the fact that from the time she started in Urban Markets, her

salary was essentially held flat. At the same time, the Firm slashed her budget, year over year.

The economic reality was that the compensation Morgan Stanley paid Ms. Booker was “less

than” what was paid to similarly-situated males, particularly White males.

       82.     Had Ms. Booker been a male employee at Morgan Stanley, she would have been

paid almost twice what Morgan Stanley paid her (and likely more). Ms. Booker is entitled to an

award for this pay inequity differential.




                                               18
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 19 of 47 PageID #: 19



               iii.   Repeated Efforts to Force Change Are Ignored by Morgan Stanley Leaders

       83.     As Morgan Stanley knows, in recent years Ms. Booker internally made repeated

attempts to force awareness of racial inequality and create change.

       84.     For instance, in 2013, Ms. Booker, with the support of television personality

Steve Harvey, proposed creating a mass mutual fund initiative to market to Black and minority

communities to help constituents in those communities begin to and become educated in

investing. To have mass market appeal, the minimum investment was set at just $5,000. Ms.

Booker coordinated several meetings and performed a tremendous deal of analysis, only to hit a

brick wall at Morgan Stanley. In fact, Ms. Booker was told by the current Chief Marketing

Officer that Steve Harvey was not “consistent with our brand or our audience,” and thus, she did

not support having him as a spokesperson for any Morgan Stanley initiative. Ms. Booker’s

initiative was dead on arrival and never allowed to go anywhere.3

       85.     Moreover, for years, Ms. Booker tried to convince Morgan Stanley to work with a

prominent Black National Basketball Association (“NBA”) legend who had become a highly

successful businessperson, referred to as Player A. She brought Player A into the Firm for a

luncheon with several of the Firm’s Management Committee members. She tried to get him put

on the docket to speak at some of Morgan Stanley’s conferences. She even tried to convince

Morgan Stanley to sponsor a business conference Player A organized, which would have gotten

Morgan Stanley tremendous exposure in the Black community, with Player A serving as a de


3
        Disgustingly, four years later, in 2017, Morgan Stanley launched an initiative called
“Access Investing” -- a mass mutual fund product with a minimum investment of $5,000. The
target demographic for this promotion, however, was Millennials, i.e., persons who generally
reached adulthood in the early 21st century. Morgan Stanley had totally ripped off Ms. Booker’s
proposal aimed at financially empowering the Black and minority communities. To add insult to
injury, no one at Morgan Stanley even so much as asked Ms. Booker whether she was interested
in managing the initiative (her idea originally), much less to even be on the team.



                                               19
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 20 of 47 PageID #: 20



facto spokesperson for the Firm. Once again, Ms. Booker’s efforts at marketing Morgan Stanley

to the Black and minority communities with the goal of financially empowering its constituents

hit a brick wall.

        86.      Notably, while Ms. Booker got zero traction in trying to bring Player A into the

fold, Morgan Stanley did not hesitate to hire White professional golfer Justin Rose as a

spokesperson. It goes without saying that Mr. Rose was believed to be better recognized among

the community of White male affluent golf aficionados, and not most members of the Black and

minority communities.

        87.      Ms. Booker also made repeated complaints about the outrageously low number of

Morgan Stanley clients who were Black. Indeed, even though Steve Harvey was a Morgan

Stanley client (only because of Ms. Booker’s efforts), she could not even get the Firm’s

Investment Banking Division to do a deal with him. This was emblematic of Ms. Booker’s

constant struggle at trying to get Morgan Stanley to market to and work with Black people.

         88.     Importantly, as Ms. Booker became more vocal internally about the need for

Morgan Stanley to support Black employees and Black causes, her ability to effectuate change

decreased under Defendant Gorman’s leadership.         In particular, Ms. Booker’s budget was

inexplicably slashed each year, and by 2019, was 71% lower than what it had been at the time

she started working in the Wealth Management division role, effectively handcuffing her ability

to do her job.

         89.     In fact, in 2017, the two White males overseeing Ms. Booker’s role, Bill

McMahon (“McMahon”) and Rick Skae (“Skae”), cut her budget in half, severely curtailing her

ability to do her job. Tellingly, despite there being supposed “budgetary constraints,” when

McMahon’s and Skae’s roles were eliminated in mid-2017, and Ms. Booker was removed from




                                                20
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 21 of 47 PageID #: 21



reporting to them, these same two White men were not fired or subject to pay cuts; instead, they

were promoted to Vice Chairmen in the Wealth Management division. With no explanation, Ms.

Booker learned that these two White men would “continue to have a strong presence in the field

and play critical senior leadership roles moving forward” despite not even having specific job

functions. Upon belief, they are still employed by Morgan Stanley.

        90.    An example of what it means to enjoy “White privilege” could not be more vivid.

        91.    Notably, since Gorman started as Morgan Stanley’s CEO in 2010 the Firm’s

diversity efforts have gone noticeably backwards.

        92.    Morgan Stanley is estimated to have 16,000 FAs. Upon belief, there are only

around 100 Black FAs. That is, 0.63%, or less than 1% of all FAs are Black, while about

99% of Morgan Stanley’s FAs are White.

        93.    Disturbingly, the percentage of Black FAs is far less than it was when Ms. Booker

was Global Head of Diversity from 1994 through 2010.

        94.    Moreover, in 2010, when Gorman assumed the CEO role, Morgan Stanley had

approximately 1,600 Managing Directors. While Morgan Stanley does not publish data about

the total number of MDs it has, the total number of MDs is likely double, if not triple, this figure

currently.

       95.     However, currently, there are just 41 Black Managing Directors out of multiple

thousands of MDs. Currently, there are just four Black MDs in Wealth Management (including

one Black female who was just promoted in January), and only two Black MDs in Investment

Banking. When Ms. Booker was Global Head of Diversity over ten years ago, Morgan Stanley

had at least four Black MDs in Investment Banking. The bulk of the Black MDs at Morgan




                                                21
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 22 of 47 PageID #: 22



Stanley are in non-revenue areas like Operations and Finance, while only one Black MD is in the

Legal department, and only one Black MD is in Research and has worked only in London.

       96.     Clearly there has been absolutely no progress with respect to Morgan Stanley’s

diversity efforts under Gorman’s leadership. Instead, the Firm is backsliding.

               iv.     The Marginalized and Disfavored Urban Markets Group

       97.     For years, Morgan Stanley hurled blatant unequal treatment against the

marginalized and disfavored Urban Markets group, and specifically towards Ms. Booker.

       98.     By way of example only, Morgan Stanley subjected Ms. Booker and a Black male

colleague to horrific and blatant discriminatory treatment in connection with the procurement of

Webster University (“Webster”) as a client, and Webster's investments of over $90 million with

Morgan Stanley.

       99.     Specifically, a White male Morgan Stanley executive and others at Morgan

Stanley, including a White advisor from Morgan Stanley’s Graystone Consulting Group,

intentionally bulldozed Ms. Booker and her Black male colleague, in their attempts to take credit

for the origination of Webster as a client and its tens of millions of dollars to invest.

       100.    Ms. Booker expressly conveyed to multiple White Morgan Stanley managers and

executives that this was happening because she and her Black male colleague were Black and

being subjected to mistreatment based on their minority status. Ultimately, Ms. Booker and her

Black male colleague succeeded in securing Webster as a client.




                                                  22
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 23 of 47 PageID #: 23



       101.    Rather than reward Ms. Booker for bringing in Webster and its $90 million to

invest, Morgan Stanley stood by and did nothing when one of the White male executives ran

around and told employees that Ms. Booker:

                    “Pulled my pants down and ripped me a new asshole.”

       102.    Egregiously, at that time and in the years since, Morgan Stanley failed to pay Ms.

Booker even one dollar in commissions for the over $90 million of Webster’s investment, or, for

that matter, the many other millions in assets that she brought into the Firm.

       103.    No non-discriminatory reasons motivated Morgan Stanley’s conduct surrounding

Webster, including the White male executive’s disgusting statements.

               v.      Project Genesis

       104.    In June 2019, Barry Krouk, a White male, supervised Ms. Booker. Ms. Booker

told Krouk that she was troubled by the unequal and marginalized treatment she saw inflicted on

minority FAs and Trainees.

       105.    On too many occasions, Ms. Booker watched as White male leadership repeatedly

advanced and supported White FAs and Trainees, while ignoring minority FAs and Trainees.

       106.    In fact, Ms. Booker herself has, throughout the years, referred several qualified

Black candidates for Morgan Stanley’s FA training program, but only one person has ever been

hired, and that was a person that she hired into her own group. Whenever Ms. Booker would

refer these qualified Black candidates, she would receive some vague feedback about how these

individuals did not meet some initial criteria or did not pass some initial test that was being

administered. It was incredibly disheartening to Ms. Booker that the high number of qualified

minority candidates she was sponsoring could not even get through the initial hiring process.




                                                23
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 24 of 47 PageID #: 24



       107.    Ms. Booker had a plan to help reduce the unlawful bias and told Krouk about her

plan. Specifically, Ms. Booker told Krouk that, in response to the rampant bias against minority

FAs and Trainees, she wished to create “Project Genesis” to address their uniformly shared

experiences, including, inter alia: (i) constant feelings of isolation and lack of support; (ii)

inability to get onto FA teams; and (iii) barriers in their attempts to partner with White FAs on

new business opportunities, such as repeatedly being subjected to unfair commission splits, and

in some occasions, exclusion from new client meetings.

       108.    Ms. Booker asked Krouk if Morgan Stanley would support this initiative, and if

so, whether she could have help collecting and analyzing data needed for Project Genesis.

Initially, Krouk identified a couple of analysts who could help Ms. Booker. Krouk also told Ms.

Booker that he wanted his Chief Operating Officer, Naeema Huq Abrar (a South Asian female),

and the Head of Diversity for Wealth Management, Kara Underwood (a White female) to be

present at meetings about Project Genesis.

       109.    Although Ms. Underwood and Ms. Abrar appeared to support the initiative, it

quickly became clear to Ms. Booker that, in keeping with the last eight years of the Urban

Markets group, these women were disinterested and wanted to avoid any association with Project

Genesis. For example, between July and November 2019, Ms. Booker noticed that Ms. Abrar

and Ms. Underwood would be increasingly unavailable to meet to discuss Project Genesis, or

would cancel meetings at the last minute.

       110.    Ms. Booker also found that Krouk was either unhelpful or resistant to her efforts

to move forward with the project. Tellingly, Krouk told Ms. Booker not to talk about Project

Genesis with anyone else. On this point, Krouk rejected Ms. Booker’s request to present Project

Genesis to senior management, falsely claiming that she needed to present to him first.




                                               24
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 25 of 47 PageID #: 25



       111.    On November 18, 2019, Ms. Booker finally met with Ms. Abrar and Ms.

Underwood to go over a draft presentation of Project Genesis. When Ms. Booker raised her

desire to present it to senior management, Ms. Abrar and Ms. Underwood similarly resisted this

proposal. Instead, the two women told Ms. Booker that she needed to wait until after she

presented it to Krouk, which would be sometime the following year. Ms. Booker objected to this

delay and indicated that she would talk to Krouk about moving forward sooner.

       112.    A few weeks later, Ms. Booker and the analysts who were assigned to work on

Project Genesis discussed via email an article in The Washington Post reporting that only two of

the 15 largest banks agreed to share federal diversity reports. Unsurprisingly, Morgan Stanley

was not one of the two.

       113.    Because the article discussed the systemic discriminatory treatment Blacks in

wealth management constantly endure, the response to the article by one of the analysts noted

that the article “speaks directly to everything you’ve been saying and the need for Genesis!”

       114.    The article also discussed a 2016 discrimination lawsuit brought by seven Black

FAs alleging they “were less likely than White peers to be connected with the clients of departing

brokers and assigned to high-producing teams, making it more difficult for them to earn equal

pay and remain at the firm.” The lawsuit at issue is Frazier, et al. v. Morgan Stanley, No. 16 Civ.

804 (RJS), Dkt. No. 60 (S.D.N.Y. 2016).

       115.    These concerns are precisely what Project Genesis intended to address.

Abhorrently, in the article, Morgan Stanley claimed it allocated “‘substantial resources’ to its

diversity efforts” and was “making steady progress.” The utter hollowness of such a self-serving

position is clear when, just days later, Morgan Stanley would unlawfully terminate Ms. Booker.




                                                25
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 26 of 47 PageID #: 26



              vi.     Ms. Booker’s Termination Meeting

       116.   A meeting was scheduled on December 9, 2019, for what Ms. Booker believed

was a meeting about Project Genesis with Krouk. When Ms. Booker arrived at his office, Krouk

walked her to a nearby conference room where JoAnne Ceriello, a Managing Director in Human

Resources, was waiting. Shamefully, Krouk, too embarrassed to look Ms. Booker in the eye,

immediately left, and Ms. Ceriello told Ms. Booker that she was fired. Although Ms. Booker

made requests about alternative positions, including as an FA with no base pay, Ms. Ceriello

rejected her proposals and told Ms. Booker there were no other options.

       117.   Ms. Booker was completely blindsided.

       118.   At the time she was fired, Ms. Booker was the only Black female Managing

Director in Morgan Stanley’s Wealth Management division’s New York City offices. Despite her

longevity, loyalty and stellar performance record, Morgan Stanley offered no explanation for her

expulsion other than to vaguely say that her position – which is one that primarily helps Black

people and people of color gain financial literacy and acumen – had to be eliminated.

Disturbingly, her forced exit came shortly after her complaints about the systemic mistreatment

of Black FAs and Trainees.

       119.   Notably, Morgan Stanley could have easily found a way to retain Ms. Booker. In

fact, she offered to work on 100% commission as an FA, yet Defendants still humiliatingly

wanted her out. Indeed, the head of the Apollo Group at Morgan Stanley, Steve Condos, said he

would have taken Ms. Booker on his team in a heartbeat, but no one asked him or gave him

notice that Ms. Booker was being terminated. He even acknowledged that there was room to

hire someone else on his team. Yet, Morgan Stanley, in line with its repugnant track record, had




                                               26
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 27 of 47 PageID #: 27



decided it had had enough of Ms. Booker and her efforts at addressing the systemic racial

inequality that existed at the Firm once and for all.

       120.    Furthermore, Morgan Stanley continued to retaliate against Ms. Booker between

December 9, 2019 and her official last day, March 9, 2020, including by causing her unnecessary

harm by removing her profile from the Morgan Stanley website when, at a minimum, she was set

to remain working at the Firm until March 9, 2020. Moreover, in January 2020, Morgan Stanley

abruptly deactivated Ms. Booker’s email account, office phone, and mobile work phone, which

meant that she had to repeatedly request to gain access back to her email account and office

phone just to be able to continue working until her official last day. She ultimately was unable to

get her mobile phone reactivated, which forced her to have to go into the office every day just to

keep up with and respond to emails.

III.   Ms. Booker is Not Alone in Her Experiences at Morgan Stanley

       121.    Sadly, Ms. Booker is not the only minority employee to face institutional barriers

at Morgan Stanley. Rather, throughout her tenure at the Firm, Ms. Booker watched as minority

employees struggled to advance.

       122.    Importantly, the EEOC previously commenced a class-wide lawsuit against

Morgan Stanley alleging discrimination in promotion and compensation that involved allegations

of systemic bias against female employees.         Specifically, the EEOC's lawsuit alleged that

Morgan Stanley discriminated against women in its Institutional Equity Division (“IED”) with

respect to promotion, compensation and the terms, conditions and privileges of employment. See

EEOC, et al., v. Morgan Stanley & Co., et al., No. 01 Civ. 8421 (S.D.N.Y. Sept. 10, 2001). In

2004, a settlement was reached in the form of a Consent Decree, pursuant to which Morgan

Stanley established a $40 million fund to compensate female employees that submitted similar




                                                 27
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 28 of 47 PageID #: 28



claims of discrimination. As part of the settlement, Morgan Stanley agreed to designate at least

$2 million towards internal programs designed to enhance the compensation and promotional

opportunities for female employees within Morgan Stanley.          The lead class representative,

Allison Schieffelin, received $12 million as part of the Consent Decree.4

       123.    Notably, Ms. Booker was selected by the EEOC to serve as the Ombudsperson as

part of Morgan Stanley’s settlement with the EEOC.

       124.    Worse, the horrific numbers about how many minority employees succeed at

Morgan Stanley speak for themselves. Among the Morgan Stanley wealth advisors recognized

in the 2019 Forbes Top Wealth Advisors List, there are only five (5) Black FAs among the

combined 487 FAs on all the teams.

       125.    Additionally, one of the seven former Morgan Stanley advisors who brought

claims of class-wide race discrimination against Morgan Stanley in 2016, Kwesi Coleman,

recounted in a Washington Post article (referenced above) that “his white colleagues excluded

him from conversations after team meetings and a manager only shared a potential client lead

with him once - a database of alumni of historically Black colleges.” In the lawsuit, Mr.

Coleman explained that he knew when joining Morgan Stanley that he would have to work

harder because of his skin color, but what he “didn't expect was to be basically held back [and] to

have opportunities withheld.”

       126.    Nadia Jones, who worked at Morgan Stanley as a Senior Diversity Officer from

October 2014 through April 2016, distributed a departure memo shortly before she left the Firm




4
       See https://www.eeoc.gov/eeoc/newsroom/release/7-12-04.cfm.      Unfortunately, the
Consent Decree provided for an outside monitor to supervise Morgan Stanley’s efforts towards
the advancement of women for only three years after the settlement.



                                                28
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 29 of 47 PageID #: 29



describing the resistance to diversity efforts and racist treatment that she encountered while at the

Firm. Specifically, Ms. Jones wrote:

                  You cannot begin to imagine how it feels for a woman of color
                   to be constantly reminded that neither your credentials, nor
                   your title, nor your professional accolades, nor your expertise
                   gleaned both from your professional and social experiences as
                   a woman of color, are enough to counteract the pervasive and
                   systemic biases that run throughout this organization.

                  Never in my 8 years of doing this work nor in my 38 years of
                   being a Black woman have so many white people, men in
                   particular, told me how to do my job and where best to focus
                   my efforts to help diverse advisors--without consulting, mind
                   you, a single diverse advisor in making that determination.

                  The dismissal and/or punting of concerns that I have raised-
                   whether that be around the process of strategic leads or
                   syndicate, or whether diversity is a quantifiable premium in
                   this industry (as it has suited managers to be compensated on
                   diversity, but not the diverse advisors themselves)-illustrate this
                   firm's lack of commitment to creating sustainable change. In
                   fact, the vary [sic] notion of equity for diverse advisors and
                   managers is oftentimes met with arrogant disapproval.

                  Because this firm is not about deliberately taking a chance on a
                   person of color (as you all have increasingly done for white
                   women, though nowhere near the proportional rate you have
                   done so for white men) by providing them with a safety net
                   should they stumble, but more importantly by ensuring that you
                   have provided them with the resources to succeed. Because
                   D&I work in its purest form is more than the numbers--it's
                   more than the scorecard. It's about what will truly help diverse
                   advisors, not about moving the ever-present, yet mythical,
                   needle.

                  The net number of diverse advisors has barely changed in
                   nearly a decade and that's because while we are focusing a lot
                   of time on recruiting a diverse workforce, we have done little
                   to nurture those very advisors who are already here.

       127.    Ms. Jones left Morgan Stanley.




                                                 29
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 30 of 47 PageID #: 30



IV.     Morgan Stanley Must Abolish Arbitration for Race Discrimination Claims

        128.    Shamelessly, in the wake of the public outcry after George Floyd’s murder, as

discussed above, Gorman has been on a new publicity campaign designed to cast Morgan

Stanley as a corporation committed to diversity issues.5

        129.    Notwithstanding this hollow talk, Morgan Stanley remains on the bottom rung of

this social justice movement.

        130.    Indeed, for over 20 years, Morgan Stanley has repressed its Black employees by

forcing them to litigate race and national origin discrimination claims in secret, confidential

arbitration.6

        131.    Forced arbitration as a term of employment means that Black employees that

experience discrimination because of the color of their skin have no choice but to hide their legal

claims from the public, causing many to decline to even press their complaints knowing how the

odds are already grossly stacked against them.

        132.    This deliberately chosen, clandestine method of repression has systemically

allowed Morgan Stanley to get away with the horrific marginalization and disparagement of its

Black employees, and perpetuated the gross disparity between White employees and Black

employees in the terms and conditions of their employment.7



5
        See Morgan Stanley CEO Moved by Protests to Promote Two Black Staffers, by
Thornton McEnery, N.Y. Post, June 9, 2020, accessible at
https://nypost.com/2020/06/09/morgan-stanley-ceo-pushes-for-racial-equality;
Morgan Stanley Commits $5 Million to NAACP Legal Defense and Education Fund (LDF), June
9, 2020, accessible at https://www.morganstanley.com/press-releases/morgan-stanley-commits--
5-million-to-naacp-legal-defense-and-edu.
6
        Morgan Stanley has systematically forced individual arbitration on employees since at
least 2005, for all types of discrimination protected under federal, state and municipal laws.
7
        For example, five Black Morgan Stanley employees recently lost their bid to litigate their
racial discrimination claims against Morgan Stanley in court as a result of the judges in their case



                                                 30
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 31 of 47 PageID #: 31



       133.    It is well-known that Black employees, who are told that it is the Firm’s “policy”

to litigate discrimination claims in confidential arbitration, do not believe any meaningful choice

exists to object to such a policy, and fear that asking Morgan Stanley to exclude them (opt-out)

from the mandatory arbitration policy will “rock the boat” and perhaps cast them as a

troublemaker. Indeed, there is no protection whatsoever afforded to Morgan Stanley employees

who avail themselves of the proffered “opt-out” provision, meaning that such employees could

be fired for refusing to agree to arbitrate their claims and there would be absolutely no recourse.

       134.    Unless Morgan Stanley abolishes forced arbitration for its Black employees,

including members of Black EPA Collective (described below), any purported claim to

“meaningful efforts” to fight against racism means nothing. Gorman, senior leaders, and Morgan

Stanley’s Board know how many tens of thousands of employees it has forced into mandatory

arbitration agreements, and therefore they fully understand precisely how it systemically silences

stories like Ms. Booker’s and countless others before her.

       135.    Even in the wake of #MeToo and the public’s realization that forcing female

employees that experience sexual assaults and battery at the workplace into arbitration is both

tremendously harmful and contrary to all notions of justice, Morgan Stanley disgracefully

continues the practice for all of its female employees and members of the Black EPA Collective.

       136.    As such, Morgan Stanley continues to deny Black employees a basic and

constitutional right to a jury of their peers in court. No amount of “lip service” and feigned

support for Black people and Black causes can undue this grave yet easily preventable injustice.




enforcing arbitration clauses that purportedly applied to them. See Lockette v. Morgan Stanley,
No. 18 Civ. 876 (JGK), 2018 WL 4778920, at *1 (S.D.N.Y. Oct. 3, 2018); Frazier, et al. v.
Morgan Stanley, No. 16 Civ. 804 (RJS), Dkt. No. 104 (S.D.N.Y. Nov. 29, 2018).



                                                31
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 32 of 47 PageID #: 32



        137.    It is the epitome of hypocrisy for Morgan Stanley to hold itself out to the public,

shareholders, investors and clients as a company that is genuinely interested in advancing racial

justice when it is hiding from public accountability and transparency.

        138.    If Morgan Stanley really wanted to do something to address racial injustice,

they would make the decision today to eliminate arbitration of all discrimination claims

going forward and release the thousands of Black employees bound by silence.

        139.    Upon belief, over 35,000 employees at Morgan Stanley are subject to confidential

arbitration.

        140.    Being an employer of that magnitude and scope carries with it a moral obligation

to lead by example and be at the forefront of social justice movements.

        141.    To be clear, and so there is no doubt, Ms. Booker is not subject to a binding

arbitration agreement, despite any meritless arguments Morgan Stanley may raise to the contrary,

as there was never any “meeting of the minds” between Ms. Booker and Morgan Stanley that

any claims she held against Morgan Stanley, including those alleged herein, would be required to

be asserted in arbitration.

                              COLLECTIVE ACTION ALLEGATIONS
                                    (Equal Pay Act Claims)

        142.    The Ninth Cause of Action alleged in this action is being prosecuted as a

collective action pursuant to the Equal Pay Act, 29 U.S.C. §206 et seq.

        143.    Ms. Booker incorporates by reference the allegations from the preceding

paragraphs, including those alleging common patterns, practices and/or policies by Morgan

Stanley resulting in unlawful discrimination and retaliation, as if fully set forth herein.

        144.    Ms. Booker alleges claims under the Equal Pay Act on both an individual basis

and on behalf of a collective of Black female employees who have been, are now or will be



                                                  32
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 33 of 47 PageID #: 33



employed by Morgan Stanley in New York at any time during the applicable liability or statute

of limitations periods, up to and including the date of any judgment in this case (the “Black EPA

Collective”). This Collective, upon information and belief, consists of more than 40 Black

females.

       145.   The discriminatory employment practices that disproportionately affect Black

female employees and cause them to be paid less than similarly situated men at Morgan Stanley

exist in connection with subjective decision-making about:

                 Compensation, including hourly pay, salary base pay, discretionary
                  bonuses;

                 Hiring;

                 Development;

                 Advancement;

                 Opportunities for mentor/mentee relationships;

                 Promotions;

                 Work assignments;

                 Level of responsibility;

                 Client introductions;

                 Client pitches;

                 Opportunities to socialize at company events;

                 Opportunities to socialize at company events with clients;

                 Internal committee appointments and/or the exclusion from such
                  committees;

                 Demotions;

                 Failing to prevent, address, properly investigate and/or take remedial
                  action regarding claims of discrimination against Black employees;


                                               33
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 34 of 47 PageID #: 34



                       and

                      Terminations, including through reductions-in-force (“RIFs”).

        146.    The subjective decision-making about the items listed above regularly involves

bias and unconscious bias by the individuals at Morgan Stanley that have the power and

authority to render such decisions.

        147.    As such, the systemic discriminatory practices that disproportionately affect Black

female employees’ compensation as compared to similarly situated men at Morgan Stanley

include, inter alia:

                      Discretionary hiring practices that disfavor Black female employees;

                      Discretionary compensation policies that disfavor Black female
                       employees;

                      Discretionary performance evaluation systems that disfavor Black
                       female employees;

                      Discretionary promotion systems that disfavor Black female
                       employees; and

                      Discretionary termination practices that disfavor Black female
                       employees.

        148.    This discrimination is intensified and perpetuated by Morgan Stanley’s repeated

failures regarding the ability to prevent, address, properly investigate and/or take remedial action

when Black female employees complain about discrimination.

        149.    Repeatedly, Morgan Stanley has failed to prevent, address, properly investigate

and/or take remedial action when other employees report incidents to Morgan Stanley that

suggest racially motivated bias.

        150.    Importantly, as set forth in this Complaint, based on the inexplicable, massive

disproportionate lack of representation of Black employees, male and female, at every level of



                                                   34
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 35 of 47 PageID #: 35



Morgan Stanley’s hierarchy (including, but to a somewhat lesser extent, the bottom-most tiers),

Morgan Stanley was on notice but failed to take corrective action to remedy the horrific racial

discrimination.

       151.    The internal statistical data that shows that Black employees clearly were

disfavored as compared to White employees is overwhelming and has existed for decades.

       152.    Upon belief, in 2020, even less Black employees, male and female, are in

managerial and leadership roles at Morgan Stanley than in 2005. This backsliding contributed to

and perpetuates the unequal pay given to Black female employees.

       153.    Morgan Stanley claims that it supports Black female employees as they develop,

but in reality, only those in leadership positions, predominantly White men, have the authority to

make meaningful client contacts, engage in business pitches, invite potential clients or existing

clients to exclusive social events, such as, by way of example only, outings at private golf clubs,

charity golf tournaments at private country clubs and attendance at professional sports events.

       154.    Without the same opportunities to secure substantial new business, network and

maintain client relationships, as are given to White employees, primarily men, the perpetual state

of lower compensation, lower levels of responsibilities, titles and roles for Black female

employees at Morgan Stanley is a cruel reality.

       155.    Such systemic failures allow managers and senior executives, predominantly

White, to perpetuate race and gender discrimination against Black female employees that has and

continues to cause them to experience the following, inter alia:

                  Unequal hourly wages for substantially the same work as compared to
                   male, primarily White employees;

                  Unequal base salary for substantially the same work as compared to
                   male, primarily White employees;




                                                  35
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 36 of 47 PageID #: 36



                     Unequal performance evaluations as compared to male, primarily
                      White employees;

                     Unequal bonuses for substantially the same work as compared to male,
                      primarily White employees;

                     Unequal benefits and other forms of compensation as compared to
                      male, primarily White employees;

                     Unequal opportunities for business development opportunities as
                      compared to male, primarily White employees; and

                     Unequal opportunities for advancement as compared to male,
                      primarily White employees.

       156.    The above conduct resulted in subjecting Black female employees to lesser terms

and conditions of employment.

       157.    Upon belief, Morgan Stanley subjected Black female employees at all levels to

such unequal pay, including, but not limited to, administrative assistants, associates, vice

presidents and executive directors. The pay disparity as compared to men, primarily White, is

especially egregious for these Black women that occupy some of the lower paid positions at

Morgan Stanley.

       158.    Morgan Stanley’s systemic discrimination against the Black EPA Collective is

continuing in nature. The Black EPA Collective members were paid less and denied promotions

at a greater rate by Morgan Stanley than were similarly-situated male employees, primarily

White, despite performing similar or the same work, and having comparable or better experience

and qualifications.

       159.    Morgan Stanley’s discrimination against Plaintiff and the Black EPA Collective

was the result of common patterns, practices and/or policies, and acquiescence to and ratification

of such patterns, practices and/or policies. The claims of Plaintiff stated herein are essentially

the same as those of the other Black EPA Collective members.


                                                 36
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 37 of 47 PageID #: 37



        160.   The Black EPA Collective is readily ascertainable, and the names and addresses

of the Black EPA Collective members are readily ascertainable from Morgan Stanley’s records

and files.

        161.   Common questions of law and fact predominate with respect to Plaintiff and the

Black EPA Collective, who worked in New York and were subject to substantially similar Firm

employment patterns, practice and/or policies.

                                  FIRST CAUSE OF ACTION
                          (Discrimination in Violation of Section 1981)
                                     Against All Defendants

        162.   Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

        163.   By the actions detailed above, among others, Defendants have discriminated

against Plaintiff in violation of Section 1981 by, inter alia, denying her the equal terms and

conditions of employment because of her race and/or color (Black) and subjecting her to a

hostile work environment because of her race.

        164.   As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of Section 1981, Plaintiff has suffered, and continues to suffer, monetary

and/or economic harm, for which she is entitled to an award of damages.

        165.   As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of Section 1981, Plaintiff has suffered, and continues to suffer, mental

anguish and severe emotional distress, for which she is entitled to an award of damages.

        166.   Defendants’ unlawful and discriminatory actions constitute malicious, willful and

wanton violations of Section 1981, for which Plaintiff is entitled to an award of punitive

damages.




                                                 37
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 38 of 47 PageID #: 38



                                SECOND CAUSE OF ACTION
                            (Retaliation in Violation of Section 1981)
                                      Against All Defendants

       167.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       168.    By the actions detailed above, among others, Defendants have retaliated against

Plaintiff based on her protected activities in violation of Section 1981, including, most recently,

terminating Plaintiff’s employment.

       169.    As a direct and proximate result of Defendants’ unlawful and retaliatory conduct

in violation of Section 1981, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of damages.

       170.    As a direct and proximate result of Defendants’ unlawful and retaliatory conduct

in violation of Section 1981, Plaintiff has suffered, and continues to suffer, mental anguish and

severe emotional distress, for which she is entitled to an award of damages.

       171.    Defendants’ unlawful and retaliatory actions constitute malicious, willful and

wanton violations of Section 1981, for which Plaintiff is entitled to an award of punitive

damages.

                                THIRD CAUSE OF ACTION
                         (Discrimination in Violation of the NYSHRL)
                                    Against All Defendants

       172.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       173.    By the actions detailed above, among others, Defendants have discriminated

against Plaintiff in violation of the NYSHRL by, inter alia, denying her the equal terms and




                                                 38
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 39 of 47 PageID #: 39



conditions of employment because of her race and/or color (Black), and gender, and subjecting

her to a hostile work environment.

          174.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of monetary damages and other relief, in

addition to reasonable attorneys’ fees and expenses.

          175.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, mental anguish and

severe emotional distress, for which she is entitled to an award of monetary damages and other

relief.

          176.   Defendants’ unlawful and discriminatory actions constitute malicious, willful and

wanton violations of the NYSHRL, for which Plaintiff is entitled to an award of punitive

damages.

                                FOURTH CAUSE OF ACTION
                              (Retaliation in Violation of NYSHRL)
                                      Against All Defendants

          177.   Plaintiff hereby repeats and re-alleges each and every allegation in each of the

preceding paragraphs as if fully set forth herein.

          178.   By the actions detailed above, among others, Defendants have retaliated against

Plaintiff based on her protected activities in violation of the NYSHRL, including, most recently,

terminating Plaintiff’s employment.

          179.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary and/or




                                                 39
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 40 of 47 PageID #: 40



economic harm, for which she is entitled to an award of damages, in addition to reasonable

attorneys’ fees and expenses.

       180.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, mental anguish and

severe emotional distress, for which she is entitled to an award of damages.

       181.    Defendants’ unlawful and retaliatory actions constitute malicious, willful and

wanton violations of the NYSHRL, for which Plaintiff is entitled to an award of punitive

damages.

                               FIFTH CAUSE OF ACTION
                (Aiding and Abetting Unlawful Discrimination and Retaliation
                               in Violation of the NYSHRL)
                           Against Defendants Gorman and Krouk

       182.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.

       183.    By the actions described above, among others, Defendants Gorman and Krouk

knowingly or recklessly aided and abetted and directly participated in the unlawful

discrimination and retaliation to which Plaintiff was subjected in violation of the NYSHRL.

       184.    As a direct and proximate result of Defendants Gorman and Krouk’s unlawful

conduct in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, monetary

and/or economic harm, for which she is entitled to an award of damages, in addition to

reasonable attorneys’ fees and expenses.

       185.    As a direct and proximate result of Defendants Gorman and Krouk’s unlawful

conduct in violation of the NYSHRL, Plaintiff has suffered, and continues to suffer, mental

anguish and severe emotional distress, for which she is entitled to an award of damages.




                                                 40
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 41 of 47 PageID #: 41



          186.   Defendants Gorman and Krouk’s unlawful and retaliatory actions constitute

malicious, willful and wanton violations of the NYSHRL, for which Plaintiff is entitled to an

award of punitive damages.

                                 SIXTH CAUSE OF ACTION
                           (Discrimination in Violation of NYCHRL)
                                    Against All Defendants

          187.   Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

          188.   By the actions detailed above, among others, Defendants have discriminated

against Plaintiff in violation of the NYCHRL by, inter alia, denying her the equal terms and

conditions of employment because of her race and/or color (Black), and gender, and subjecting

her to a hostile work environment.

          189.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of monetary damages and other relief, in

addition to reasonable attorneys’ fees and expenses.

          190.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct

in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, mental anguish and

severe emotional distress, for which she is entitled to an award of monetary damages and other

relief.

          191.   Defendants’ unlawful and discriminatory actions were done with willful

negligence, or recklessness, or a conscious disregard of the rights of Plaintiff or conduct so

reckless as to amount to such disregard of Plaintiff’s protected rights under the NYCHRL, for

which Plaintiff is entitled to an award of punitive damages.




                                                 41
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 42 of 47 PageID #: 42



                               SEVENTH CAUSE OF ACTION
                             (Retaliation in Violation of NYCHRL)
                                     Against All Defendants

       192.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation as

contained in each of the preceding paragraphs as if fully set forth herein.

       193.    By the actions detailed above, among others, Defendants have retaliated against

Plaintiff based on her protected activities in violation of the NYCHRL, including, most recently,

terminating Plaintiff’s employment.

       194.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of damages, in addition to reasonable

attorneys’ fees and expenses.

       195.    As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, mental anguish and

severe emotional distress, for which she is entitled to an award of damages.

       196.    Defendants’ unlawful and retaliatory actions were done with willful negligence, or

recklessness, or a conscious disregard of the rights of Plaintiff or conduct so reckless as to

amount to such disregard of Plaintiff’s protected rights under the NYCHRL, for which Plaintiff

is entitled to an award of punitive damages.

                               EIGHT CAUSE OF ACTION
                (Aiding and Abetting Unlawful Discrimination and Retaliation
                               in Violation of the NYCHRL)
                           Against Defendants Gorman and Krouk

       197.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in each

of the preceding paragraphs as if fully set forth herein.




                                                 42
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 43 of 47 PageID #: 43



       198.    By the actions described above, among others, Defendants Gorman and Krouk

knowingly or recklessly aided and abetted and directly participated in the unlawful

discrimination and retaliation to which Plaintiff was subjected in violation of the NYCHRL.

       199.    As a direct and proximate result of Defendants Gorman and Krouk’s unlawful

actions in violation of the NYCHRL, Plaintiff has suffered, and continues to suffer, economic

damages, mental anguish and severe emotional distress for which she is entitled to an award of

damages.

       200.    Defendants Gorman and Krouk’s unlawful actions were done with willful

negligence, or recklessness, or a conscious disregard of the rights of Plaintiff or conduct so

reckless as to amount to such disregard of Plaintiff’s protected rights under the NYCHRL, for

which Plaintiff is entitled to an award of punitive damages.

                                 NINTH CAUSE OF ACTION
                                (Violations of the Equal Pay Act)
                               (Individual and Collective Claims)
                                     Against all Defendants

       201.    Plaintiff hereby repeats, reiterates and re-alleges each and every allegation in all

of the preceding paragraphs as if fully set forth herein.

       202.    The claims brought herein under the Equal Pay Act, 29 U.S.C. § 206 et seq., are

brought on behalf of Plaintiff and all members of the Black EPA Collective.

       203.    During the period of the employment of Plaintiff and all members of the Black

EPA Collective, Defendants were subject to the provisions of the Equal Pay Act, 29 U.S.C. §

206 et seq. During that time, Defendants required Plaintiff and the members of the Black EPA

Collective to perform the same or substantially the same job position as male, primarily White,

employees, requiring equal skill, effort, and responsibility under similar working conditions at

the same establishment, and paid Plaintiff and the members of the Black EPA Collective at a rate



                                                 43
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 44 of 47 PageID #: 44



of pay, including salary and bonus, less than such male, primarily White, employees. The

differential rate of pay was not part of or occasioned by a seniority system, merit system, a

system based on the quantity or quality of production, or upon a factor other than gender.

       204.    Defendants engaged in patterns, practices and/or policies of employment that

discriminated against Plaintiff and the members of the Black EPA Collective on the basis of their

gender and by paying Plaintiff and the Black EPA Collective members a lesser rate of pay,

including salary and bonus, than that paid to male, primarily White, employees performing the

same or substantially similar job duties which require equal skill, effort, and responsibility, and

under the same working conditions and at the same establishments.

       205.    By the actions described above, among others, Defendants have violated the

Equal Pay Act, 29 U.S.C. § 206 et seq.

       206.    As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of the Equal Pay Act, Plaintiff and the Black EPA Collective members have

suffered, and continue to suffer, harm for which they are entitled to an award of monetary

damages and other relief.

       207.    Plaintiff and the members of the Black EPA Collective are further entitled to

liquidated damages, reasonable costs and attorneys’ fees.

                                 TENTH CAUSE OF ACTION
                            (Violations of New York Equal Pay Law)
                                      Against all Defendants

       208.    Plaintiff hereby repeats. reiterates and re-alleges each and every allegation in all

of the preceding paragraphs as if fully set forth herein.

       209.    During Plaintiff’s period of employment, Defendants were subject to the

provisions of the New York Pay Equity Law, New York Labor Law § 194 et seq. (“New York




                                                 44
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 45 of 47 PageID #: 45



Labor Law”). Defendants required Plaintiff to perform the same or substantially the same job

position as male, primarily White, employees, requiring equal skill, effort, and responsibility

under similar working conditions at the same establishment, and paid Plaintiff at a rate of pay,

including salary and bonus, less than such male employees. The differential rate of pay was not

part of or occasioned by a seniority system, merit system, a system based on the quantity or

quality of production, or upon a bona fide factor other than gender, such as education, training,

or experience.

          210.   Defendants engaged in patterns, practices and/or policies of employment that

discriminated against Plaintiff on the basis of their gender by paying them a lesser rate of pay,

including salary and bonus, than that paid to male employees performing the same or

substantially similar job duties which require equal skill, effort, and responsibility, and under the

same working conditions and at the same establishment.

          211.   By the actions described above, among others, Defendants have violated the New

York Labor Law.

          212.   As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of the New York Labor Law, Plaintiff has suffered, and continues to suffer,

harm for which she is entitled to an award of monetary damages and other relief.

          213.   Plaintiff is further entitled to liquidated damages, reasonable costs and attorneys’

fees.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Black EPA Collective, prays

that the Court enter judgment in their favor and against Defendants, containing the following

relief:




                                                  45
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 46 of 47 PageID #: 46



       A.      A declaratory judgment that the actions, conduct and practices of Defendants

complained of herein violate the laws of the United States, the State of New York and the City of

New York;

       B.      An injunction and order permanently restraining Defendants and their partners,

officers, owners, agents, successors, employees and/or representatives and any and all persons

acting in concert with them, from engaging in any such further unlawful conduct, including the

policies and practices complained of herein;

       C.      An order directing Defendants to take such affirmative action as is necessary to

ensure that the effects of these unlawful employment practices are eliminated;

       D.      An award of damages against Defendants, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiff and the Black EPA Collective for all monetary and/or economic damages;

       E.      An award of damages against Defendants, or any jointly or severally liable entity

or person, in an amount to be determined at trial, plus prejudgment interest, to compensate

Plaintiff and the Black EPA Collective for all non-monetary and/or compensatory damages;

       F.      An award of liquidated damages;

       G.      An award of punitive damages;

       H.      Prejudgment interest on all amounts due;

       I.      An award of costs that Plaintiff and the Black EPA Collective incur in this action,

as well as an award of reasonable attorneys’ fees to the fullest extent permitted by law; and

       J.      Such other and further relief as the Court may deem just and proper.




                                                46
Case 1:20-cv-02662-KAM-LB Document 1 Filed 06/16/20 Page 47 of 47 PageID #: 47



                                      JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

Dated: June 16, 2020
       New York, New York                           Respectfully submitted,

                                                    WIGDOR LLP

                                                    By: __________________________
                                                           Jeanne M. Christensen
                                                           Tanvir H. Rahman

                                                    85 Fifth Avenue
                                                    New York, NY 10003
                                                    Telephone: (212) 257-6800
                                                    Facsimile: (212) 257-6845
                                                    jchristensen@wigdorlaw.com
                                                    trahman@wigdorlaw.com

                                                    Counsel for Plaintiff and the Proposed
                                                    Black EPA Collective




                                               47
